 Case 15-30390-tnw       Doc     Filed 12/24/19 Entered 12/24/19 11:47:20           Desc Main
                                  Document     Page 1 of 3

                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   FRANKFORT DIVISION

In The Matter Of:                               )
                                                )    Case Number 15-30390-tnw
John Charles Allison                            )
Stephanie Ann Allison                           )
                                                )    Chapter 13
    Debtors,                                    )
                                                )
U.S. Bank Trust, N.A., as Trustee for           )
LSF10 Master Participation Trust                )
                                                )
    Creditor,                                   )
                                                )

Property Address: 133 Sacree Road, Shelbyville, KY 40065

Account number: XXXXXX9626

Court Claim Number: 3

                    RESPONSE TO NOTICE OF FINAL CURE PAYMENT

As contemplated by Fed. R. Bankr. Proc. 3002

U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust (“Creditor”) hereby
responds to that certain Notice of Final Cure Payment dated December 5, 2019 and filed as Docket
Number 35

                                  Pre-Petition Default Payments

      Agrees that the full amount required to cure the default on the Creditor’s claim has been paid.

      Disagrees that the full amount required to cure the default on the Creditor’s claim has been paid
       and states the total amount due to cure pre-petition arrears is:

       Total Amount Due:

       Attached as an Exhibit is an itemized account of the pre-petition amounts that remain unpaid as
       of the date of this statement.




                                            1                                       MS 197846.399951 BK
 Case 15-30390-tnw       Doc     Filed 12/24/19 Entered 12/24/19 11:47:20           Desc Main
                                  Document     Page 2 of 3

                                  Post-Petition Default Payments

      Agrees the loan is current with respect to all payments consistent with Section 1322(b)(5) of the
       Bankruptcy Code.

       A Consent Order and Stipulation in Settlement of Motion for Relief was entered on November
       21, 2019. As of December 23, 2019, total arrearages of $1,980.01 remain due under the Order.
       Creditor reserves the right to collect any remaining amounts under the terms of the Order if the
       case discharges prior to completion of the repayment period.

      Disagrees that the loan is current with respect to all payments consistent with Section
       1322(b)(5), and states that the total amount due to cure the post petition arrears is:

       Total Amount Due:

Itemized payment history:
       If Creditor disagrees with respect to Pre-Petition Default Payments or Post-Petition Default
       Payments, attached as an Exhibit is an itemized account of the amounts that remain unpaid as
       of the date of the Cure Notice. The amounts outstanding identified do not reflect amounts that
       become due or may become due after the date of the Cure Notice, including any fees that may
       have been incurred in the preparation, filing, or prosecution of this Response to the Cure Notice.

The amounts identified as due on this response may not, due to timing, reflect all payments sent to the
Creditor as of the date of the Cure Notice. In addition, the amounts due may include payments
reflected in the Cure Statement but which have not yet been received and/or processed by the Creditor.


Dated December 24, 2019

                                                Respectfully Submitted,
                                                Millsap & Singer, LLC

                                                /s/ Cynthia M. Kern Woolverton
                                                Cynthia M. Kern Woolverton, #96908
                                                Muhammad Esa Ahmed, #98273
                                                Christopher D. Lee, #98406
                                                Attorneys for Movant
                                                612 Spirit Drive
                                                St. Louis, MO
                                                Telephone: (636) 537-0110
                                                Facsimile: (636) 537-0067
                                                bkty@msfirm.com

                                                Attorneys for U.S. Bank Trust, N.A., as Trustee for
                                                LSF10 Master Participation Trust




                                            2                                        MS 197846.399951 BK
 Case 15-30390-tnw      Doc     Filed 12/24/19 Entered 12/24/19 11:47:20          Desc Main
                                 Document     Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed electronically
on December 24, 2019, with the United States Bankruptcy Court, and has been served on the
parties in interest via e-mail by the Court pursuant to CM/ECF as set out on the Notice of
Electronic filing as issued by the Court or in the alternative has been served by depositing a
true and correct copy of same enclosed in a postage prepaid, properly addressed envelope, in
a post office official depository under the exclusive care and custody of the United States
Postal Service within the state of Missouri on those parties directed by the Court on the Notice
of Electronic Filing issued by the Court as required by the Federal Rules of Bankruptcy
Procedure and the Local Rules of the United States Bankruptcy Court.

                                           /s/ Cynthia M. Kern Woolverton



Electronic Mail Notice List

The following is the list of attorneys who are currently on the list to receive e-mail notices for
this case.

       John C. Robinson
       john@robinsonsalyers.com

       Beverly M. Burden
       Notices@Ch13EDKY.com

       Office of the United States Trustee


Manual Notice List

The following is a list of parties who are not on the list to receive e-mail notices for this case
(who therefore require manual noticing).

       John Charles Allison
       Stephanie Ann Allison
       133 Sacree Road
       Shelbyville, KY 40065




                                           3                                      MS 197846.399951 BK
